

[a105amendmentno1topre_image1.gif]




 





The Parties to that Certain     March 3, 2015
Pre Merger Collaboration Agreement,
dated February 26, 2015


Re: Amendment No. 1 to Pre Merger Collaboration Agreement, dated February 26,
2015 (the “Collaboration Agreement”), among VICTORY ENERGY CORPORATION, LUCAS
ENERGY, INC., AURORA ENERGY PARTNERS, NAVITUS ENERGY GROUP, and AEP ASSETS, LLC.


Gentlemen:


On February 26, 2015, each of the Parties entered into the Collaboration
Agreement. The Parties now desire to amend the Collaboration Agreement as set
forth in this amendment (the “Amendment”). Capitalized terms used, but not
otherwise defined herein, have the meanings ascribed to them in the
Collaboration Agreement.


1.
Victory to Acquire Well Rights Instead of Sub. The Parties hereby amend the
Collaboration Agreement so that Lucas assigns the Well Rights to Victory instead
of Sub. Accordingly, the Transfer Documents set forth in Exhibit B to the
Collaboration Agreement are hereby amended and restated as the new Transfer
Documents set forth as Attachment 1 to this Amendment.



2.
Transfer of Well Rights to Aurora and Sub following Funding. Sub shall continue
to be responsible for satisfying the Well Funding Requirements as specified in
Section 3 of the Collaboration Agreement. Upon complete payment and satisfaction
of the Well Funding Requirements, Victory shall contribute the Well Rights to
Aurora and, in turn, Aurora shall immediately contribute such Well Rights to
Sub.



3.
Amendment to Section 4 of Collaboration Agreement. Section 4 of the
Collaboration Agreement is hereby amended so that Victory shall become the maker
of the Note instead of Sub. Accordingly, the form of Note set forth in Exhibit C
to the Collaboration Agreement is hereby amended and restated as the new form of
Note set forth as Attachment 2 to this Amendment.






--------------------------------------------------------------------------------



4.
No other Amendments. Except as aforesaid, the Collaboration Agreement remains
unmodified and in full force and effect.













Signature
 
Pursuant to the requirements of the Securities Exchange Act of 1934, the
registrant has duly caused this report to be signed on its behalf by the
undersigned hereunto duly authorized.


 
VICTORY ENERGY CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By: /s/ Kenneth Hill
 
 
 
Name: Kenneth Hill
 
 
 
Title: Chief Executive Officer
 



Date: March 3, 2015














Very truly yours,


VICTORY ENERGY CORPORATION




By:                    
Name: Fred Smith
Title: Chief Financial Officer


Accepted and agreed to as of the date first above written:


NAVITUS ENERGY GROUP


By: JAMES CAPITAL CONSULTING LLC,
its Managing Partner


By:               
Name:
Title




LUCAS ENERGY, INC.








By:               
Name:
Title


AURORA ENERGY PARTNERS


By: VICTORY ENERGY CORPORATION,
its Managing Partner








By:               
Name: Fred Smith
Title: Chief Financial Officer
AEP ASSETS, LLC


By: AURORA ENERGY PARTNERS,
its Managing Member


By: VICTORY ENERGY CORPORATION,
its Managing Partner


By:               
Name: Fred Smith
Title: Chief Financial Officer









    







